Citation Nr: 0940184	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from June 1960 to June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO rating decision that, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder.  In August 2000 and April 2001, the 
Board remanded the issue of entitlement to service connection 
for an acquired psychiatric disorder for further development.  

In a November 2006 decision, the Board, in pertinent part, 
denied the Veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2008, 
the parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Board's decision, as to that 
issue, be vacated and remanded.  A February 2008 Court order 
granted the motion.  

In an August 2008 decision, the Board again denied the 
Veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder.  The Veteran again appealed 
the Board's decision to the Court.  In April 2009, the 
parties (the Veteran and the VA Secretary) filed a joint 
motion which requested that the Board's decision be vacated 
and remanded.  An April 2009 Court order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND

The Board is remanding this matter pursuant to the April 2009 
Court Oder.  

The Veteran contends, essentially, that he has an acquired 
psychiatric disorder that is related to service.  The Veteran 
specifically alleges that the extraction of all of his upper 
teeth after one week of service caused his acquired 
psychiatric disorder.  

The Veteran was afforded VA examinations that addressed his 
claim.  

A February 1999 VA examination report related a diagnosis of 
major depressive disorder.  The examiner (Dr. Twomey) 
indicated that "removal of teeth, in itself, [was] not 
considered to be a life stressor that would have lasting 
enduring chronic depression."  The examiner also stated that 
endodontic treatment was not a major focus at the time the 
Veteran was in boot camp.  The Board observes that there is 
no specific indication that the examiner reviewed the 
Veteran's claims file in providing his opinion.  

A March 2003 VA psychiatric examination report, performed by 
the same examiner who previously examined the Veteran (Dr. 
Twomey), indicated a diagnosis of major depressive disorder, 
rule out psychotic features.  The examiner noted that the 
purpose of the examination was to determine whether the 
Veteran's psychiatric disorder was related to his removal of 
teeth in the service.  The examiner stated that there was no 
question that a seventeen-year-old lad would develop low self 
esteem when he had a number of teeth removed.  The examiner 
reported that the Veteran was able to cope very well in the 
military with his dentures and that he was able to attend 
college and obtain employment.  The examiner indicated that 
there was no question that the Veteran probably had a strong 
pre-disposition to depression after having lost a brother and 
a father at the Veteran's birth.  It was noted that the 
Veteran was raised by his mother, that he had a difficult 
time in school, and that he had not completed high school 
when he joined the military.  The examiner related that 
following the military, the Veteran made an adjustment by 
going to prep school, attending college, and obtaining 
employment.  

The examiner stated that the Veteran did not have a life-
threatening stressor in the removal of his teeth.  The 
examiner stated that the Veteran "would have had some 
adjustment disorder in the loss of his teeth with replacement 
dentures and continuing throughout his life."  The examiner 
also indicated that "the Veteran [was] obsessed with his 
dental problem, which may well be a displacement for other 
psychiatric emotional issues."  The examiner remarked that 
the Veteran was unable to deal with his employment and that 
his employment history was not totally clarified in his 
record.  It was also noted that the Veteran was not able to 
"dialog" his employment history in a satisfactory manner.  
The examiner finally commented that "the likelihood of teeth 
inducing a major depressive disorder [did] not appear 
congruent at [that] time."  

In a January 2005 addendum to the March 2003 VA psychiatric 
examination report, and apparently after a review of the 
Veteran's claims file, the same VA examiner (Dr. Twomey), 
indicated that "it [was] unlikely that the Veteran's severe 
mental illness was caused by his removal of teeth in the 
service."  

The Board observes that the April 2009 joint motion (noted 
above in the INTRODUCTION) found, in part, that the Veteran 
was not provided with an adequate examination to assess 
whether, and to what extent, his in-service teeth extraction 
was linked to his acquired psychiatric disorder.  The joint 
motion indicated that the record was devoid of a medical 
opinion adequate for rating purposes.  The joint motion 
discussed the opinions from the VA examiner (Dr Twomey) and 
noted that at various times the VA examiner indicated that 
the Veteran's in-service tooth extraction contributed to some 
of his psychiatric symptoms, but that he did not address the 
extent to which the procedure caused specific symptoms.  The 
joint motion also reported that the purported clarification 
by the VA examiner made the assessment murkier in opining 
that the teeth extraction did not cause the Veteran's 
"severe mental illness."  The joint motion noted that such 
statement left open the question as to whether the Veteran's 
less severe psychiatric symptoms might have been linked to 
the in-service teeth extraction.  

The April 2009 joint motion found that a remand was necessary 
so that the Veteran could be afforded a medical examination 
which addressed the relationship between his in-service teeth 
extraction and specific psychiatric symptoms.  The joint 
motion also found that the a prospective examiner should 
account for Dr. Twomey's opinion that that the extraction of 
the Veteran's upper teeth was not a sole and sufficient 
producing cause of his current psychiatric disorder (i.e. 
major depression), but that on the other hand, it did cause 
psychiatric problems.  The joint motion also indicated that 
any subsequent examination should be conducted by a different 
psychiatrist than Dr. Twomey.  

Since the April 2009 Order from the Court returned this 
matter to the Board "for compliance with the instructions in 
the joint motion", the Board now remands the matter for 
another VA examination, to obtain a responsive etiological 
opinion, following a review of the entire claims folder, as 
to the Veteran's claim for service connection for an acquired 
psychiatric disorder.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent medical treatment should be obtained and added to 
the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for psychiatric problems since August 
2005.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, relevant VA treatment 
records since August 2005 should be 
obtained.  

2.  Schedule the Veteran for an 
examination by a psychiatrist, other than 
Dr. Twomey who previously examined the 
Veteran, to determine the nature and 
likely etiology of his claimed acquired 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  

Based on a review of the claims file (to 
include a copy of this remand), 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the any 
diagnosed psychiatric disorder is 
etiologically related to the Veteran's 
period of service, to include the 
extraction of his teeth during service.  
The examiner should specifically comment 
on the February 1999, March 2003, and 
January 2005 opinions provided by the 
previous VA examiner (Dr. Twomey).  The 
examiner should also specifically comment 
as to whether the extraction of the 
Veteran's upper teeth caused any of his 
psychiatric problems.  

3.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
an acquired psychiatric disorder.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

